Appeal from an order of the Supreme Court at Special Term, entered July 15, 1960, in New York County, which granted a motion by petitioners for an order to compel arbitration.
Memorandum by the Court. Order, entered July 15, 1960, compelling arbitration reversed, on the law, with $20 costs and disbursements to the appellants, and the motion to compel arbitration denied, with $10 costs. The separate collective bargaining contracts between the respondent-appellant union and the petitioners provide for maintenance of seniority lists. The circumstance that petitioner Preferred Oil Company owns more than 90% of the stock of petitioner Burns Bros, does not serve to unite or so relate the respective collective agreements and permit arbitration of the tendered issue of integration of the seniority lists of both petitioners. Renegotiation may not be effected by the device of arbitration.